     Case 3:19-cv-01057-B Document 48 Filed 05/06/20                Page 1 of 3 PageID 373



 Joyce W. Lindauer
 State Bar No. 21555700
 Jeffery M. Veteto
 State Bar No. 24098548
 Guy H. Holman
 State Bar No. 24095171
 Joyce W. Lindauer Attorney, PLLC
 1412 Main Street, Suite 500
 Dallas, TX 75202
 Telephone: (972) 503-4033
 Facsimile: (972) 503-4034
 Attorneys for Defendants



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


HARRISON COMPANY, LLC.,                             §
                                                    §
        Plaintiff,                                  §          Civil Action No.: 3:19-cv-01057-B
                                                    §
v.                                                  §
                                                    §
A-Z WHOLESALERS, INC., and                          §
BARKAT G. ALI,                                      §
                                                    §
        Defendants.                                 §


     SECOND AMENDED MOTION FOR LEAVE TO FILE FIRST AMENDED ANSWER

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COME NOW, A-Z Wholesalers, Inc., and Barkat Ali, (collectively, “Defendants”),

pursuant to the Court’s Order to Show Cause [D.E. 35] (the “Show Cause Order”) and

Memorandum Opinion and Order [D.E. 40] (the “Order”), files their Second Amended Motion for

Leave to File First Amended Answer (the “Second Amendment”), with proposed affirmative

defenses and jury demand, and in support thereof states as follows:




Second Amended Motion for Leave to File First Amended Answer
Page 1
   Case 3:19-cv-01057-B Document 48 Filed 05/06/20                   Page 2 of 3 PageID 374



                                          BACKGROUND

          1.    In responding to the Court’s Show Cause Order [D.E. 35], the Defendants

admittedly misunderstood the Court’s instructions. Being now fully apprised of the Court’s

requirements, Defendants do hereby offer their Second Amendment as it relates to its affirmative

defenses of “accord & satisfaction” and “unclean hands”.

          2.    For the Court’s convenience, Defendants’ First Amended Answer is attached

hereto.

          WHEREFORE, PREMISES CONSIDERED, the Defendants pray that these necessary

revisions satisfy the Court’s Order to Show Cause. Additionally, for all the reasons stated herein,

the Court should enter an order granting the Defendants Second Amended Motion for Leave and

instruct the clerk to enter onto the docket Defendants’ First Amended Answer attached hereto.

          DATED: May 6, 2020.

                                                        Respectfully submitted,

                                                          /s/ Joyce W. Lindauer
                                                        Joyce W. Lindauer
                                                        State Bar No. 21555700
                                                        Jeffery M. Veteto
                                                        State Bar No. 24098548
                                                        Guy Harvey Holman
                                                        State Bar No. 24095171
                                                        Joyce W. Lindauer Attorney, PLLC
                                                        1412 Main Street, Suite 500
                                                        Dallas, Texas 75202
                                                        Telephone: (972) 503-4033
                                                        Facsimile: (972) 503-4034
                                                        joyce@joycelindauer.com
                                                        jeff@joycelindauer.com
                                                        guy@joycelindauer.com
                                                        ATTORNEYS FOR DEFENDANTS




Second Amended Motion for Leave to File First Amended Answer
Page 2
   Case 3:19-cv-01057-B Document 48 Filed 05/06/20                 Page 3 of 3 PageID 375



                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on May 6, 2020, a true and correct copy of the
foregoing was served on all parties via the Court’s ECF system.

                                                        _/s/ Joyce W. Lindauer________________
                                                        Joyce W. Lindauer




Second Amended Motion for Leave to File First Amended Answer
Page 3
